i= 1L. ED
                                                                                                                iO€,' OF APPEALS
                                                                                                                   RT
                                                                                                                        JIv I F10 pq
                                                                                                              2014 FEB I I        AM 8: 1,
                                                                                                              ST

                                                                                                              D It




               IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                DIVISION II

       STATE OF WASHINGTON,                                                                    No. 43218 -8 -II


                                                    Respondent,


                 V.



       CHADWICK LEONARD KALEBAUGH,                                                     PART PUBLISHED OPINION




                 JOHANSON, A.C. J. —                 Chadwick Kalebaugh appeals his first degree child molestation


                        based                                     five -             HS.   Kalebaugh                 that ( 1)   the trial
       conviction                  on    conduct    involving          year   -old                       argues



                                                                                                     innocence, - -( ) - insufficient
                                                                                                                   2
I---   court' s -   preliminary - instruction- undermined - his - presumption                  of-




       evidence supports           his   conviction, ( 3)   the   prosecutor made       improper   arguments         in closing, ( 4) the


       trial   court   erroneously instructed the              jury   regarding "    sexual contact,"   and ( 5) cumulative error


       rendered       his trial   unfair.     In the published portion, we hold that Kalebaugh failed to preserve the

       preliminary instruction             error.    In the unpublished portion of this opinion, we hold that ( 1) the

       State sufficiently          proved     the   crime, (   2) the prosecutor' s arguments were neither improper nor


       prejudicial, (      3)     the trial    court' s   instruction     was   neither    erroneous    nor    prejudicial,      and (   4)


       Kalebaugh does           not     demonstrate    cumulative error.        Accordingly, we      affirm.
No. 43218 -8 -11



                                                            FACTS


          The events leading to Kalebaugh' s conviction occurred on the night of October 28

through 29, 2011, after a gathering at the Napavine home of Kristal Strong, where Kalebaugh

lived.    Strong called police after a guest at the house, Jacob Murphy, accused Kalebaugh of

inappropriately touching            HS.     HS is the      child   of   Tiffany,' who was also staying at Strong' s

house.    The State charged Kalebaugh with first degree child molestation, alleging as aggravating

factors that Kalebaugh used a position of trust or confidence to facilitate the offense and knew or

should have known the victim was particularly vulnerable or incapable of resistance.

                                                     TRIAL TESTIMONY


          At trial, the         responding Napavine          police      officer,   Noel   Shields, testified that after


interviewing        various     residents   and   guests,   he   read   the Miranda2 warnings to Kalebaugh, who


waived     his   rights and spoke         voluntarily   with     Shields.   Kalebaugh denied Murphy' s accusation,

claiming that he had not even been in the room with Murphy and HS at the time.
                                                                                              3
          Only Murphy            testified to     having    seen   Kalebaugh touch HS.            Murphy testified that

shortly after arriving of the -house, he laid down on a reclining couch -in the downstairs living- -
room     to   try   to sleep.    In the same room he saw two boys sleeping on another couch, and HS

sleeping on the loveseat. As Murphy was falling asleep, he opened his eyes and saw Kalebaugh
in the room.




     We use initials and omit Tiffany' s surname to protect the minor victim' s privacy.

 2 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966).

 3
  In accordance with the trial court' s rulings, HS did not testify, nor did any witness testify, as to
 any statements HS may have made concerning the events.

                                                                   2
No. 43218 -8 -II



         Murphy         saw     Kalebaugh          next      to   HS, "      chest up against the love seat with his hand

underneath        the   blanket towards the little                    girl' s     groin   area . . . [    m] aking a back and forth

movement."         2 Report       of      Proceedings ( RP)            at   74.    When asked whether Kalebaugh' s arm was


 over    the     area   of [   HS'   s]   vagina,"      Murphy          answered, "         I couldn' t really tell because of the

blanket, but the direction            of   his   arm   looked like it           was."     2 RP at 75.


         Murphy testified that Kalebaugh' s back was to him at the time, so he could not see

Kalebaugh' s face or demeanor. Murphy acknowledged that no lights were on in the room, but he

testified that he had no trouble seeing because of the porch light shining in through a window.

On cross -examination, Murphy admitted that other than seeing Kalebaugh' s hand moving under

the blanket       somewhere " above [             HS'   s]   knee     and    below her       belly button,"     he could not tell what


was happening. 2 RP at 107.

          As soon as Murphy opened his eyes and saw the movement, he confronted Kalebaugh,

saying, " You know             what you are        doing     is way wrong."               2 RP   at   77. Kalebaugh looked "[ 1] ike he


went    to   a   surprise      party," in        Murphy' s        words,        then "    rolled   over . ..    and pretended he. was


asleep       2 RP at - 7 -78 - - -- - - - - - -- — - - - - - -- - - -- - - --
                     7


          The other evidence tending to support Murphy' s accusation came from Tiffany, who
                                                                  4
described HS'       s   clothing      after   the incident .           Tiffany testified that when she checked on HS after

hearing Murphy' s           accusation,          HS'   s shorts were wrinkled and "[                  p] ushed up towards her hip" on

the left side, exposing her underwear. 2 RP at 27. Tiffany testified that she had never seen HS' s

shorts in such a condition after sleeping. Tiffany also testified that she had known Kalebaugh for



4 A nurse practitioner testified that her examination of HS a few days after the incident revealed
no physical evidence of abuse but that she considered such an absence of findings normal in
 child sexual abuse cases.



                                                                            3
No. 43218 -8 -II



only a couple weeks, and that she had not entrusted him with any caretaking responsibility for

her children.


                                    JURY INSTRUCTIONS AND CLOSING ARGUMENT


           The trial court' s preliminary oral instruction concerning reasonable doubt given to the

venire before voir dire included two additional sentences following the standard instruction

outlined      in 11 Washington Practice:             Washington Pattern     Jury      Instructions:    Criminal 4. 01, at


85 ( 3d   ed.      2008) ( WPIC):


           If after your deliberations you do not have a doubt for which a reason can be
           given as to the defendant' s guilt, then, you are satisfied beyond a reasonable
           doubt.
                       On the other hand, if after your deliberations you do have a doubt for
           which a reason can be given as to the defendant' s guilt, then, you are not satisfied
           beyond a reasonable doubt.


1 RP    at    9.    Kalebaugh did     not object.      Prior to closing argument, the court gave, orally and in

writing, the pattern instruction on reasonable doubt.

           Also prior to closing argument, the trial court read the State' s proposed instruction

defining "         sexual contact,"   which in addition to the pattern instruction, included the following

language: 5

                       Contact is intimate, if the contact is of such a nature that a person of
             common       intelligence      could     be   fairly   expected     to    know   that     under     the
             circumstances the parts touched were intimate and therefore the touching was
             improper.   When considering when a particular touching is done for the purpose
             of gratifying a sexual desire, you may consider among other things the nature and
             the    circumstances     of   the   touching itself.   Sexual contact may occur through a
             person' s clothing.




5 The pattern instruction defines " sexual contact" as " any touching of the sexual or other intimate
parts     of a person      done for the     purpose of     gratifying   sexual   desires   of either   party."    11 WPIC
45. 07, at 839.


                                                                4
No. 43218 -8 -II



2 RP     at    169.     Kalebaugh objected to the State' s proposed instruction because of the language

added     to the       pattern       instruction; he   requested           only the   pattern   instruction.        The trial court


overruled the objection, stating that the State provided adequate authority for the proposed

instruction.          The oral instruction deviated slightly from the written instruction provided to the

jury, which       stated, "    Contact is ` intimate' if the      conduct       is   of such a nature."      Clerk' s Papers ( CP)


at 25 ( emphasis added).


          Kalebaugh also objected to two arguments the State made in closing concerning what is

an "   intimate       part"   for   purposes of "[s] exual contact."           3 RP at 11 - 12. First, the prosecutor argued


that "   you as a      jury    get   to decide   what counts as an           intimate   part of   the   person' s   body."   3 RP at


11.    Second, the prosecutor stated that


              even though the touching was above the knees and below the belly button, and
          when asked[,] [ Jacob] Murphy said it was towards the middle of that zone, that' s
          right over the vagina, and even if it was closer to the knees or closer to the belly
              button, rubbing on her, that' s an intimate area. Anywhere in that zone is intimate.
              You wouldn' t feel comfortable with a stranger touching you anywhere near,
              probably nowhere on your body, but especially nowhere between that zone.
              That' s an intimate part of your body.

3 RP -at 11 =12. The trial court overruled those two objections.


              The jury returned a guilty verdict and found by special verdict that Kalebaugh had known

the    victim was        particularly     vulnerable or      incapable       of resistance.     The jury found, however, that

Kalebaugh had             not used       a position    of   trust or       confidence   to facilitate the     crime.     Kalebaugh


timely appeals.

                                                             ANALYSIS


                                                  PRELIMINARY INSTRUCTION


              Although Kalebaugh did not timely object to the trial court' s preliminary oral instruction

about reasonable doubt to the entire venire, he now argues for the first time on appeal that it

                                                                       5
No. 43218 -8 -II



improperly imposed an articulation requirement, a manifest error affecting a constitutional right

warranting       reversal.     He    analogizes      the trial    court' s   preliminary         oral   instruction to " fill-in -he-
                                                                                                                                 t


blank" prosecutorial misconduct cases and asserts that the trial court' s preliminary instruction

improperly          shifted   the    burden     of   proof   to     Kalebaugh.           We hold that Kalebaugh has not


demonstrated a manifest constitutional error and accordingly has failed to preserve this issue for

appellate review.




              Generally,   we will not entertain a claim of error not raised                        before the trial   court.    RAP


2. 5(   a).    An   exception       to that    general    rule    is   RAP 2. 5(   a)(   3),    which requires an appellant to


demonstrate         a manifest error      affecting      a constitutional right.               State v. Gordon, 172 Wash. 2d 671,


676, 260 P.3d 884 ( 2011). "                 Stated another way, the appellant ` must identify a constitutional

error and show          how the      alleged error       actually      affected   the   appellant' s rights at     trial. "'   State v.


O' Hara, 167 Wash. 2d 91, 98, 217 P.3d 756 ( 2009) (                           quoting State v. Kirkman, 159 Wash. 2d 918,

926 -27, 155 P.3d 125 ( 2007)).


              To determine if an error is of constitutional magnitude, we look to whether, if the

defendant' s alleged error is true, the error- actually violated the defendant' s constitutional rights. -

O' Hara, 167 Wash. 2d             at   98.   An error is manifest if it is so obvious on the record that the error


warrants appellate review. O' Hara, 167 Wash. 2d at 99 -100. But appellants must also demonstrate

  actual prejudice,"          meaning the defendant must plausibly show the asserted error had practical

and     identifiable    consequences at         trial.   Gordon, 172 Wash. 2d at 676..


              No Washington case addresses whether if a trial court misstates the preliminary oral

 instruction on reasonable doubt to the entire venire but gives a correct final oral and written

 instruction to the empanelled jury, such a misstated preliminary instruction constitutes a manifest



                                                                       6
         No. 43218 -8 -II



         error affecting a constitutional right. Accordingly, this is a matter of first impression in our state.

         But we may look to other jurisdictions for guidance.

                  In Connecticut, for        example,        similar      to    our   RAP 2. 5(   a)   analysis    which   requires   an




         appellant to demonstrate a manifest error affecting a constitutional right, its courts will address

         the merits of an unchallenged claim of constitutional error if an appellant can show that the claim


         is of constitutional magnitude and that the alleged constitutional violation clearly exists and


         clearly deprived the defendant        of a     fair trial.       See State v. Golding, 213 Conn. 233, 239 -40, 567
A.2d 823 ( 1989). Under this preservation standard, an appellant must show a clear constitutional


         violation     that clearly deprived him        or   her   of a   fair trial. State v. Figueroa, 235 Conn. 145, 184-


         85, 665 A.2d 63 ( 1995).         Essentially, in Connecticut, an appellant may raise for the first time on

         appeal   an alleged error     regarding the trial          court' s     preliminary instruction only if "`considering


         the substance of the charge rather than the form of what was said, it is reasonably possible that

         the   jury   was misled. "'   Figueroa, 235 Conn. at 183 ( quoting State v. Walton, 227 Conn. 32, 65,

         630 A.2d 990 ( 1993)).        In other words, Connecticut requires a showing of reasonable prejudice.

         See Figueroa, -23 5 Conn. at 184. - And- Connecticut                                     hold that, generally, improper -
I--_--                                                                                  courts




         preliminary instructions challenged for the first time on appeal do not give rise to prejudice

         because preliminary instructions "` do not supersede those given after evidence and arguments "'


         when     the   jury   is properly instructed "` at the critical time, after all the evidence and after the


         arguments       of counsel. "'    State   v.   Lewis, 220 Conn. 602, 614, 600 A.2d 1330 ( 1991) ( quoting


         State v. Woolcock, 201 Conn. 605, 623, 627, 518 A.2d 1377 ( 1986)).

                      In Figueroa, for example, one of the trial court' s preliminary instructions stated that it

          would   be improper to       use a " woman' s        intuition" to determine            reasonable      doubt. 235 Conn. at


          182 -83.      The trial court then properly instructed the empanelled jury about reasonable doubt in
                                                                            7
No. 43218 -8 -II



its final   written   instructions.         See Figueroa, 235 Conn.             at   184.   Figueroa argued that the trial


court' s preliminary instruction created an improper articulation requirement, an error that the

final instruction     could not          cure.    Figueroa, 235 Conn.          at    182 -83.   The Connecticut Supreme


Court disagreed and affirmed Figueroa' s conviction, asserting that it was not reasonably possible

that the preliminary instruction                 misled    the    jury   because the trial      court "   fully and correctly

instructed as to the principles of the defendant' s presumption of innocence and the state' s burden

of   proof    beyond    a   reasonable           doubt    at    final instructions."        Figueroa, 235 Conn. at 184.


Accordingly, Figueroa could not demonstrate prejudice and, therefore, did not preserve the issue

for appeal. See Figueroa, 235 Conn. at 184 -85.


            Similarly, here, Kalebaugh cannot show a manifest error affecting a constitutional right.

Even assuming, without deciding, that the preliminary reasonable doubt instruction offered here
constitutes an error of constitutional magnitude, Kalebaugh does not demonstrate manifest error.

Therefore, as in Figueroa, he did not demonstrate prejudice and, consequently, did not preserve

this issue for our review. See RAP 2. 5( a).


            Although the preliminary instruction error -was - obvious because of the Washington

Supreme Court' s directive in State                 v.   Bennett, 161 Wash. 2d 303, 318, 165 P.3d 1241 ( 2007), to


only   use   the 11 WPIC 4. 01 language on                     reasonable   doubt to instruct the    jury, 6 Kalebaugh does

not    show     prejudice —    he cannot show that the preliminary instruction had practical and

identifiable trial     consequences.             Like Figueroa, here the trial court made an error in articulating

the reasonable doubt standard in a preliminary oral instruction, but it properly instructed the jury,

 orally   and   in writing,   at   the   critical   time —after the      presentation of evidence.         It is not reasonably




 6 And 11 WPIC 1. 0 1, at 3 -8 ( 3d ed. Supp. 2011) uses 11 WPIC 4. 01' s language on reasonable
 doubt. See 11 WPIC 1. 01 at 3 - 8; 11 WPIC 4. 01 at 85.
                                                                     8
No. 43218 -8 -II



possible that the trial court' s preliminary instruction misled the jury considering that the trial

court properly instructed the jury on reasonable doubt in its final oral and written instructions,

which   the   jury   used   during deliberations. Like Figueroa, there is no reasonable possibility that

the preliminary instruction misled the jury.

        Moreover, Kalebaugh' s reliance on prosecutorial misconduct cases is unpersuasive.


Prosecutorial misconduct cases do not help in determining whether Kalebaugh can show actual

prejudice     from   a   preliminary instruction.         In State v. Emery, 174 Wash. 2d 741, 761, 763, 278 P.3d
653 ( 2012),       our    Supreme       Court simply        said     that              in-   blank"
                                                                            the " fill - the -        argument "   could




potentially have         confused    the   jury   about   its   role and    the burden   of proof,"   and that a proper



instruction      could   have   cured   the potential      confusion. (      Emphasis    added.)   Here, the trial court


actually read the empanelled jury the correct WPIC on reasonable doubt after the presentation of

evidence, and the jury received three hard copies for deliberations, potentially curing any

lingering     confusion.        We simply cannot draw clean parallels between cases involving a

prosecutor' s fill -n-the -blank argument during closing, and a trial court' s improper preliminary
                   i

instruction before the presentation of evidence:


         Kalebaugh failed to demonstrate prejudice; accordingly, he did not properly preserve this

issue to be considered for the first time on appeal. See RAP 2. 5( a).

         A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for public

record in accordance with RCW 2. 06. 040, it is so ordered.

                                                    SUFFICIENT EVIDENCE


           Kalebaugh next argues that the State presented insufficient evidence that he touched HS' s

  sexual    or   other    intimate   parts,"   or   that he touched HS "         for the purpose of gratifying sexual

                                                                 E
No. 43218 -8 -II



desire."    Br.   of   Appellant         at    27.     We disagree because the jury could rationally have inferred

from the evidence that ( 1) Kalebaugh touched HS' s upper inner thigh under the clothing ( 2) to

gratify a sexual desire.

           We    review     claims       of     insufficient      evidence    to determine        whether, "   after viewing the


evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond     a reasonable          doubt."       State    v.   Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 ( 1992).           We


draw all reasonable inferences from the evidence in favor of the State and against the defendant.

Salinas, 119 Wash. 2d           at   201.     A sufficiency challenge admits the truth of the State' s evidence and

all reasonable        inferences from it.              State v. Theroff, 25 Wash. App. 590, 593, 608 P.2d 1254, affd,

95 Wash. 2d 385, 622 P.2d 1240 ( 1980).                         We leave credibility determinations to the fact fiizder and

do not review them on appeal. State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850 ( 1990).

           Under RCW 9A. 44. 083( 1),                  a person is guilty of first degree child molestation

           when   the   person      has ...      sexual contact with another who is less than twelve years
           old and not married to the perpetrator and the perpetrator is at least thirty -
                                                                                         six
           months older than the victim.



Sexual contact means " any touching of the sexual or other intimate parts of a person done for the -

purpose of      gratifying       sexual       desire   of either   party   or a   third party."   RCW 9A.44. 010( 2).


           First, regarding the touching of a sexual or other intimate part, we have held that the

 upper     inner thigh" is " intimate" for                   sexual contact purposes.        State v. Harstad, 153 Wash. App.
10, 22, 218 P.3d 624 ( 2009).                 Here, the jury heard eyewitness testimony that Kalebaugh' s hand

made a back and forth motion under the blanket in the vicinity of HS' s groin and that after HS

woke   up,      one   leg   of   her   shorts was pushed           up, exposing her        underwear.     From those facts, the


jury could rationally have inferred that Kalebaugh placed his hand in contact with HS' s groin

 area, her intimate parts.


                                                                      10
No. 43218 -8 -II



           Second, regarding           sexual gratification, we                 have held that "` [ p] roof that       an unrelated adult

with no caretaking function has touched the [ unclothed] intimate parts of a child supports the

inference the touch             was    for the      purpose          of sexual        gratification, "'    although       some      additional




evidence     is    required.     Harstad, 153 Wash. App. at 21 ( quoting State v. Powell, 62 Wash. App. 914,

917, 8.16 P. 2d 86 ( 1991),           review       denied, 118 Wash. 2d 1013 ( 1992)).                     As just shown, the jury could

rationally have inferred that Kalebaugh touched HS' s upper inner thigh or groin area, an

 intimate"        area    for   purposes     of     sexual         contact.         The State    also    presented      evidence      that ( 1)



Kalebaugh          made     a   back   and    forth       movement             on    this intimate      area; (   2) Kalebaugh had no


caretaking        role   in HS'   s   life; ( 3)    the       events      occurred      at night while       HS     slept; (    4) the events


occurred      in    a    room    where    everyone            else    also     appeared     to be asleep;         and (   5)    after Murphy

confronted Kalebaugh, a startled Kalebaugh feigned sleep, without offering any explanation.

From those facts, the jury could rationally have inferred Kalebaugh acted for sexual gratification.

           Taken' in the light most favorable to the State, any rational trier of fact could have

inferred that Kalebaugh touched                    an   intimate       part of      HS to gratify    a sexual      desire. Thus, we hold


that sufficient evidence supports his conviction. - -

                                                   PROSECUTORIAL MISCONDUCT


           Kalebaugh next argues that the prosecutor made improper arguments concerning what

constitutes sexual contact,             depriving         him      of a   fair trial.    Specifically, Kalebaugh argues that two

of   the   prosecutor' s statements          to the      jury      misstated        the law    and constituted misconduct: (             1) that


the   jury   gets   to "` decide      what counts as an               intimate       part of   the person' s      body, "'     and ( 2) that the


entire zone        between the knees          and       the   belly    button       constitutes "`   an intimate part of your body. "'

Br.   of   Appellant       at   40 ( quoting 3 RP             at   11 - 12).    We disagree, because even if the prosecutor' s


 statements were improper, Kalebaugh cannot show prejudice.

                                                                           11
No. 43218 -8 - II



          An appellant claiming prosecutorial misconduct must show both improper conduct and

resulting       prejudice.      State   v.   McKenzie, 157 Wash. 2d 44, 52, 134 P.3d 221 ( 2006).                      A defendant


suffers prejudice only where there is a substantial likelihood the misconduct affected the jury's

verdict.    State       v.   Brown, 132 Wash. 2d 529, 561, 940 P.2d 546 ( 1997),                    cent   denied, 52' ) U. S. 1007


 1998).     We review a prosecutor' s comments during closing argument in the context of the total

argument,         the    issues in the         case,     the   evidence     addressed       in the   argument,    and the jury

instructions. Brown, 132 Wash. 2d at 561.


           Regarding the first statement, Kalebaugh argues that it misstates the law because it allows

jurors     to    find that any          body     part     is   intimate,    including a person' s forehead or elbow.

Kalebaugh' s         argument       mischaracterizes           the   record.       The prosecutor' s argument as a whole


limited the                   focus to the               between     the   belly   button         knees.    Because Kalebaugh
                  jury' s                       zone                                        and




bases his entire argument on a faulty premise, he does not demonstrate improper conduct.

           Regarding the second statement, Kalebaugh argues that it misstates the law because
Harstad holds that " only"                   body parts in close proximity to the primary erogenous areas are

intimate        parts.       Kalebaugh, however,          mischaracterizes         Harstad.- Harstad affirms the rule that -


contact is intimate if, under the circumstances, a person of common intelligence could fairly be

expected        to know that the        body     parts   being   touched       were   intimate.   153 Wn.     App.   at   21.   Here,


the prosecutor' s statement accurately reflected the law because rational jurors could conclude

from their common knowledge that the zone between the knees and the belly button is intimate

because of its close proximity to one' s erogenous areas. See Harstad, 153 Wash. App. at 21; State

v.   Jackson, 145 Wn.            App.   814, 819, 187 P.3d 321 ( 2008).              Thus, Kalebaugh fails to demonstrate


 a misstatement of law or improper conduct.




                                                                      12
No. 43218 -8 -II



          Even if we assume that the prosecutor' s statements were improper, Kalebaugh cannot


demonstrate a substantial likelihood that they affected the verdict. Based on Tiffany' s testimony

concerning HS' s shorts having been shifted to expose her underwear and Murphy' s testimony

that the touching occurred in HS' s groin area in the dark while she was sleeping, Kalebaugh does

not demonstrate that the jury' s verdict would have differed had the prosecutor not made those

two statements. Accordingly, Kalebaugh' s claim fails.

                                                 JURY INSTRUCTION


          Kalebaugh        next   argues    that the    trial    court' s    instruction   defining "   sexual   contact"




misstated the law to his prejudice. We disagree that the instruction misstated the law, but even if

it did, Kalebaugh does not demonstrate prejudice.


          We review a challenged jury instruction de novo, examining it in the context of the

instructions    as a whole.       Bennett, 161 Wash. 2d at 307 ( citing State v. Brett, 126 Wash. 2d 136, 171,

892 P.2d 29 ( 1995),        cent.    denied, 516 U.S. 1121 ( 1996)).           The instructions must not mislead


jurors   or   fail to properly inform them       of    the   applicable     law. Bennett, 161 Wash. 2d at 307 ( citing


State v. LeFaber, 128 Wash. 2d 896, 903, 913 P.2d 369 ( 1996),                      abrogated by O' Hara, 167 Wash. 2d
91).     We must reverse if a trial court' s erroneous instruction prejudiced the complaining party.

State v. Aguirre, 168 Wash. 2d 350, 364, 229 P.3d 669 ( 2010).

          Kalebaugh challenges the trial court' s instruction, which Division One of this court held

valid    in Jackson. "      Contact is ` intimate' if the conduct is of such a nature that a person of


common intelligence could fairly be expected to know that, under the circumstances, the parts

touched       were   intimate   and   therefore the    touching      was    improper."     CP at 25; Jackson, 145 Wn.


App. at 819. He first argues that the trial court misstated the law when reading this instruction to

the    jury by       substituting "   conduct"   with " contact."           He further argues that the instruction

                                                                13
No. 43218 -8 -II



inappropriately allowed the jury to find any body part intimate without reference to the primary

erogenous areas. Both arguments fail.


             Regarding      the "    contact"     instead   of " conduct"        argument,   the   trial    court' s     written


instructions correctly         stated " conduct,"       and the jury had three copies of the written instructions

for deliberations.          Kalebaugh nevertheless argues that the oral instruction erroneously directed

the   jury    to focus   on    the   contact rather       than his    overall   conduct.   To the extent that this oral


instruction confused the jury, it could reread the correct written instruction to cure any confusion.

Moreover, Kalebaugh                 cannot    demonstrate     prejudice.        Conceptually, "    contact"       is simply. a

narrower subset of one' s "            conduct."       Kalebaugh does not demonstrate how the jury' s focus on

 contact" rather than " conduct" prejudiced him. Thus, his claim fails.


             Regarding the instruction as a whole, we disagree that it inappropriately allowed the jury

to find any body part intimate. Kalebaugh argues that the proper definition of "intimate" contact

comes from Harstad, where Division One determined, in addition to the approved language in

Jackson, "[      a] jury may determine that ` parts of the body in close proximity to the primary

erogenous areas'         are   intimate      parts." 153 Wash. App. at 21 ( quoting In re Welfare ofAdams, 24 -

Wn.     App.     517, 521, 601 P.2d 995 ( 1979)).             Contrary to Kalebaugh' s argument, Division One

never determined that courts must include the " close proximity" language in the jury instruction

or    else   the Jackson language            would     be misleading.      See Harstad, 153 Wn.            App.    at   21.   The


instruction here properly directed the jury to use its common knowledge to determine under the

circumstances        if the    parts   touched     were   intimate.    Jackson, 145 Wn.      App.    at    819.    Regardless,


even if the instruction was erroneous, Kalebaugh does not demonstrate prejudice. The jury heard

testimony that HS' s shorts were shifted to expose her underwear and that the touching occurred

 in HS'      s groin area   in the dark      while she was     sleeping. Kalebaugh does not demonstrate that the


                                                                 14
No. 43218 -8 - II



jury' s   verdict would      have differed had the trial            court    included the      phrase "   in close proximity to

the primary erogenous areas" in the sexual contact definition. Thus, his claim fails.

                                       STATEMENT OF ADDITIONAL GROUNDS


          Kalebaugh filed a statement of additional grounds. He asserts that although the trial court


sustained his objections, two of the prosecutor' s statements prejudiced him. We disagree.

          The prosecutor' s first statement was that " the first part is there' s touching, either of a

sexual or other intimate part of the body, and I submit to you that I think both were touched

here."    3 RP   at   12. The     second statement was            that "[   w] e don' t have the technology to go back in

time and stop bad things from happening. We don' t have the technology to take bad memories

out of people' s minds.           Tiffany     and [   HS] have to live         with what       happened."     3 RP     at   40.   The


trial court sustained both objections and instructed the jury to disregard the second argument.

           Because the trial court properly sustained both objections and instructed the jury to

disregard     any     argument      not   supported        by     the    evidence,       Kalebaugh does not demonstrate


prejudice     warranting     reversal.    We presume that jurors follow the instructions provided. State v.

Ervin, 158 Wash. 2d 746, 756, 147 P.3d 567 ( 2006). And Kalebaugh presents no reason to believe - -


that this instruction failed to cure any prejudice; accordingly, his claims fail.

                                                      CUMULATIVE ERROR


           Finally, Kalebaugh argues that even if we find that none of the errors discussed above are

 sufficient   grounds      for    reversal,    their cumulative             effect    denied him    a   fair trial.,   Again, we


 disagree.


           We    reverse     a   conviction under        the      cumulative         error   doctrine " when there have been


 several trial errors that standing alone may not be sufficient to justify reversal but when

 combined     may     deny   a   defendant     a   fair trial."    State v. Greiff, 141 Wash. 2d 910, 929, 10 P.3d 390

                                                                    15
No. 43218 -8 -II



 2000). Here, of the errors he preserved for appeal, Kalebaugh demonstrates no prejudice. Thus,


his claim fails.

        We affirm.

                                                                            A

                                                                       r'
                                                                                T
                                                                                J

                                                    HANSON, A.C. J.
I concur:




PI'   O' AR, J.




                                               16
No. 43218 -8 -II



        BJORGEN, J. (    dissenting) — The logic and policy of the decision in State v. Emery, 174
Wash. 2d 741, 278 P.3d 653 ( 2012),     impels the conclusion that the preliminary reasonable doubt

instruction in this prosecution was constitutionally flawed. Under the standards of State v.

O' Hara, 167 Wash. 2d 91, 217 P.3d 756 ( 2009), and State v. Gordon, 172 Wash. 2d 671, 260 P. 3d ,


884 ( 2011),   this constitutional error was manifest under RAP 2. 5( a), allowing Kalebaugh to raise

it for the first time on appeal. Accordingly, I dissent from the majority' s holding to the contrary.

Reaching the merits of the appeal, the reasoning of Emery obliges the conclusion that this error

requires reversal unless the State can prove it harmless beyond a reasonable doubt. Because the


State did not make that showing, I would reverse.

I. KALEBAUGH MAY CHALLENGE THE PRELIMINARY REASONABLE DOUBT INSTRUCTION FOR THE

                                         FIRST TIME ON APPEAL


        The trial court added the following passages to the standard Washington pattern

instruction on reasonable doubt in its preliminary oral jury instructions:

        If after your deliberations you do not have a doubt for which a reason can be
        given as to the defendant' s guilt, then, you are satisfied beyond a reasonable
        doubt. --

        On the other hand, if after your deliberations you do have a doubt for which a.
        reason can be given as to the defendant' s guilt, then, you are not satisfied beyond
        a reasonable doubt.


Verbatim Report     of   Proceedings ( VRP) ( Jan. 3, 2012)   at   10.   Kalebaugh did not timely object to

this instruction before the trial court. Thus, under RAP 2. 5( a) we are only obliged to consider his

challenge under limited circumstances, one of which is the claim of a manifest error affecting a

constitutional right.




                                                    17
No. 43218 -8 -II



A.            The preliminary reasonable doubt instruction was erroneous and affected a constitutional

right.




                Determining whether challenged action was erroneous for purposes of RAP 2. 5( a)

necessarily bleeds into an analysis of the merits of the claimed error. As the court recognized in

State    v.   Walsh, 143 Wash. 2d 1, 8, 17 P.3d 591 ( 2001),                   in determining whether an error is manifest,

we " preview[]         the merits of the claimed constitutional error to determine whether the argument is


likely to succeed."

              In 2009 we held a prosecutor' s closing argument improper because it implied that jurors

needed to articulate the reason for any reasonable doubt. State v. Anderson, 153 Wash. App. 417,

431, 220 P.3d 1273 ( 2009).                 The prosecutor had informed the jury that " in order to find the

defendant        not   guilty,   you    have to say ` I don' t believe the defendant is guilty because,' and then


you    have to fill in the blank." Anderson, 153 Wn.                       App.   at   431.   We   explained   that "[   b] y

implying that the jury had to find a reason in order to find Anderson not guilty, the prosecutor

made it seem as though the jury had to find Anderson guilty unless it could come up with a

reason not to,"         thereby undermining the -
                                                presumption of innocence. Anderson, 153 Wn. App. at -

431.


              Two years ago our Supreme Court affirmed the impropriety of such " fill -n- the -blank"
                                                                                      i

arguments in Emery, 174 Wash. 2d at 759 -60. The court noted that " although the argument

properly describes          reasonable `       doubt   as a     doubt for   which a reason exists,'      it improperly implies

that the      jury   must   be   able   to   articulate   its   reasonable    doubt."     Emery, 174 Wash. 2d at 760 ( internal

 quotation marks omitted).               This " subtly      shifts   the   burden to the defense,"      making it

  inappropriate."         Emery, 174 Wash. 2d at 760.



                                                                      18
No. 43218 -8 - II



          The instruction here suffers from the same infirmity, which neither its passive

construction nor its status as a preliminary instruction can cure. The addition to the instructions

set out above tells the jury that it may acquit only if it has " a doubt for which a reason can be

given,"   imposing the same requirement to articulate doubt found wanting in Emery, 174 Wash. 2d

at 760. The instruction also plainly implies that someone should be able to supply or articulate

that reason. Since the State will avoid supplying reasons to doubt its own case, the instruction

suggests that either the juror or the defendant should supply it, further undermining the

presumption of innocence.


          The Emery court' s censure of the requirement to articulate a doubt is well anchored in

both logic and the realities of making a decision. In examining this type of requirement, an

article in the Notre Dame Law Review points out that


           t]he need to assign a doubt implies that a generic doubt would be insufficient,
          such as "I doubt the prosecutor' s case." Such a doubt would strike many hearers
          of the instruction as too broad or diffuse to be anything more than a mere doubt or
          a speculative doubt, and not one that " you can give a good reason for."

          A troubling conclusion that arises from the difficulties of the requirement of
          articulability is that it hinders the juror who has a doubt based on the belief that
          the   totality    of   the   evidence    is insufficient.    Such a doubt lacks the specificity
          implied in       an obligation    to "   give a reason,"    an obligation that appears focused on
          the details      of   the      Yet this is precisely the circumstance in which the
                                      arguments.

          rhetoric of the law, particularly the presumption of innocence and the state[' s]
          burden of proof, require acquittal.


 Steve Sheppard, THE METAMORPHOSES OF REASONABLE DOUBT: How CHANGES IN THE BURDEN

 OF PROOF HAVE WEAKENED THE PRESUMPTION OF INNOCENCE, 78 NOTRE DAME L. REV. 1165,

 1213 - 14 ( 2003) ( footnotes         omitted).    The article illuminates also how the requirement to


 articulate doubt potentially creates a barrier to acquit for less- educated or skillful jurors:

          If the juror is expected to explain the basis for a doubt, that explanation gives rise
          to its   own need       for justification. If    a   juror' s doubt is merely, " I didn' t think the


                                                                19
No. 43218 -8 -II



         state' s witness was    credible,"     the juror might be expected to then say why the
        witness was not credible.




        A juror who lacks the rhetorical skill to communicate reasons for a doubt is then,
         as a matter of law, barred from acting on that doubt.
Sheppard, 78 NoTxE DAME L. REv. 1213.


         Where, as here, the State' s case depends on the credibility of a single witness, with little

in the way of corroboration, the implication that a juror must " give a reason" for any doubt poses

a particularly serious risk of undermining the State' s burden. Under the rationale of Emery, the

jury instructions at issue improperly shifted the burden of persuasion to the defendant.

           The majority points out that the actual holding of Emery extended only to closing

argument and argues that its rule consequently does not apply to the jury instructions here at

issue. However, to a juror the gravitational field around the ex cathedra pronouncements of a


judge is by its nature much stronger than that around the arguments of an advocate. Thus, if the

requirement of articulability constituted error in the mouth of a deputy prosecutor, it would

surely also do so in the mouth of the judge. The Emery court itself effectively recognized this.

In declining to apply the constitutional harmless error standard, Emery noted that

         closing   argument cannot     be likened to instructional   error ... [   b] ecause jurors are
         directed to disregard any argument that is not supported by the law and the court' s
         instructions, [ and thus] a prosecutor' s arguments do not carry the imprimatur of
         both the government and the judiciary.

Emery, 174 Wash. 2d   at   756 -59 ( internal   quotation marks omitted).   Here, the flawed instructions


carried that imprimatur. They fall beneath the rationale of Emery even more surely than does the

closing argument at issue in that decision.

         Finally, there can be little contest whether this error affected a constitutional right. In

reviewing an unpreserved claim involving inadequate reasonable doubt instructions, our

                                                        20
No. 43218 -8 -II



Supreme Court considered the " failure of the court to state clearly to the jury the definition of

reasonable doubt and the concomitant necessity for the state to prove each element of the crime

by   that   standard ...       a grievous constitutional         failure."     State v. McHenry, 88 Wash. 2d 211, 214,

558 P.2d 188 ( 1977).            More specifically, the court characterized the articulability requirement at

issue in    Emery        as one   that " touched upon the        defendants'      constitutional rights,"    after noting that

it " could potentially have           confused    the   jury   about    its   role and   the burden   of proof."   Emery, 174
Wash. 2d       at   763.    Consistently with these holdings, the Supreme Court recognized in State v.

Bennett, 161 Wash. 2d 303, 315 -16, 165 P.3d 1241 ( 2007), that the " reasonable doubt instruction


defines the       presumption of        innocence," which is " the bedrock upon which the criminal justice


system stands,"          and   that the   court, "   as guardians of all constitutional protections, is vigilant to

protect     the   presumption of       innocence."       The State' s concession is correct that the instruction, if


erroneous, amounts to a constitutional error.


B.          The instructional error was manifest under RAP 2. 5( a).


            A " manifest"         error under   RAP 2. 5(   a)   is   one   resulting in " actual   prejudice,"    namely


 Practical
 p                and identifiable              uences
                                       consequences"
                                            q                                              676(
                                                            at trial. Gordon, 172 Wash. 2d at 676 internal quotation


marks omitted) (          quoting O' Hara, 167 Wash. 2d at 99).

            The O' Hara court clarified, however, that " to ensure the actual prejudice and harmless

error analyses are separate, the focus of the actual prejudice must be on whether the error is so

obvious on         the   record    that the   error warrants appellate review."             O' Hara, 167 Wash. 2d at 99 -100


 citing State       v.   McFarland, 127 Wash. 2d 322, 333, 899. P. 2d 1251 ( 1995);                      City ofSeattle v.

Harclaon, 56 Wash. 2d 596, 597, 354 P.2d 928 ( 1960)).                            Thus, " to determine whether an error is


practical and identifiable, the appellate court must place itself in the shoes of the trial court to




                                                                      21
No. 43218 -8 -II



ascertain whether, given what the trial court knew at that time, the court could have corrected the

error."   O' Hara, 167 Wash. 2d at 100.


          Although plausible arguments may be raised on either side, the unadorned language of

the challenged instruction offended the rationale behind Emery' s rejection of the articulability

requirement in closing argument. In even plainer sight, the challenged instruction violated our

Supreme Court' s directive in Bennett, 161 Wash. 2d at 318, that trial courts must " use the WPIC


4. 01 instruction to inform the jury of the government' s burden to prove every element of the

charged crime      beyond   a reasonable    doubt." As the court explained,


           e] ven if many variations of the definition of reasonable doubt meet minimal due
          process requirements, the presumption of innocence is simply too fundamental,
          too central to the core of the foundation of our justice system not to require
          adherence   to   a clear,   simple,   accepted,   and uniform    instruction.   We therefore

          exercise our inherent supervisory power to instruct Washington trial courts not to
          use   the Castle instruction.      We have approved WPIC 4. 01 and conclude that
          sound judicial practice requires that this instruction be given until a better
          instruction is approved.


Bennett, 161 Wash. 2d at 317 -18. Divisions One and Two of our court had both held, prior to

Kalebaugh' s trial, that failure to strictly adhere to our Supreme Court' s directive in Bennett

constitutes error.    State   v.   Castillo, 150 Wn.   App.   466, 472, 208 P.3d 1201 ( 2009); State v.


Lundy,    162 Wn.    App.   865, 871, 256 P.3d 466 ( 2011),      appeal after remand, 176 Wash. App. 96,

308 P.3d 755 ( 2013).      Under Bennett, the error in the instructions challenged here could hardly

                      7
be   more manifest.




 7 Bennett, admittedly, held that the prior Castle instruction at issue met minimal due process
 standards. The focus in O' Hara, though, is on whether error is manifest, not whether every
 ground of challenge is obvious.
                                                            22
No. 43218 -8 -II



          The majority contends that the error cannot be manifest, because any error in the

preliminary instruction was cured by the proper written instruction given prior to closing

argument. However, the flawed instruction was among the first directions the jurors heard from

the trial court about the case and was not corrected until after all the evidence had been heard.

Thus, as they heard the evidence, this instruction was all the jury had before it on how it was to

weigh evidence. It fitted each juror with a distorted lens through which to view and weigh the


evidence as it was presented.


          Even more to the point, the difference between the erroneous articulability requirement in

the first instruction and the correct statement that " a reasonable doubt is one for which a reason

exists" is subtle enough that many jurors would likely not take the proper statement as rescinding .

or qualifying the erroneous one. Compare VRP ( Jan. 3, 2012) with 11 WASHINGTON PRACTICE:
WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 1. 01                       at   3, 4. 01   at   85 ( 3d   ed.   2008). The


improper demand to articulate a reason can live quite comfortably with the requirement that a
                                                                       8
reason must exist.    The   correct   instruction   cured   nothing.


          Kalebaugh alleges a manifest error affecting a constitutional right.- Accordingly, we must

reach it under RAP 2. 5( a).


        II. THE INSTRUCTIONAL ERROR WAS NOT HARMLESS BEYOND A REASONABLE DOUBT.

          The analysis under RAP 2. 5( a), above, disposes of the threshold question on the merits:


the challenged instruction was constitutionally erroneous. This leaves only the question whether

the error was harmless.




 8
     The Connecticut cases cited by the majority persuade neither that the preliminary instruction
 here did no harm nor that the written instruction removed that harm.
                                                        23
No. 43218 -8 -II



         Trial error of constitutional magnitude gives rise to a presumption of prejudice, and " the


State bears the burden        of   proving it   was   harmless beyond     a reasonable    doubt." State v.


Coristine, 177 Wash. 2d 370, 380, 300 P.3d 400 ( 2013) (                citing Chapman v. California, 386 U.S.
18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 ( 1967)). As shown above, the error here was of


constitutional magnitude.




         Emery, however, the Washington decision treating the most similar error, did not apply

this standard, but rather followed the customary standard for prosecutorial misconduct to which

no objection was raised: the defendant must show that the remarks were so flagrant and ill-

intended that   an   instruction     could not   have   cured   the   prejudice.   Emery, 174 Wash. 2d   at   760 -61.   In


giving its reasons for applying this standard, though, the court draws a sharp distinction between

closing argument and jury instructions:

         Finally,    closing   argument cannot         be likened to instructional     error.   Because jurors

         are directed to disregard any argument that is not supported by the law and the
         court' s instructions, a prosecutor' s arguments do not carry the imprimatur of both
         the government and the judiciary.

Emery, 174 Wash. 2d      at   759 ( internal    quotation marks omitted).          As already noted, the flaw before

us is instructional error, carrying the " imprimatur of both the government and the judiciary."

Thus, the very reason for rejecting the constitutional harmless error standard in Emery compels

its adoption here. The conviction must be reversed unless the State proves it harmless beyond a

reasonable doubt.


         The evidence and argument fall far shy of this mark. The jury received the evidence at

trial through a filter that distorted how they were to evaluate that evidence. Only after all

evidence had been presented were they given the correct instruction, one with so subtle a

difference from the flawed instruction as to rob it of any curative influence. One of the law' s


                                                             24
No. 43218 -8 -I1



finest and most urgent balances rests between convicting the guilty and acquitting the innocent.

In these scales the central counterweight to the prerogatives of the prosecution is the requirement


that it prove guilt beyond a reasonable doubt. When that requirement is undermined, a just and

proper result is more the product of fortune, not reason. The error here was not harmless beyond

a reasonable doubt.


                                           CONCLUSION


        While I agree with the majority' s analysis concerning the sufficiency of the evidence, I

would reverse Kalebaugh' s conviction due to the error in the instruction on reasonable doubt.




                                                      BJ0RAAEN, J.




                                                 25